Exhibit 10.40
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
Aruba / ScanSource
Amendment #1 to Distribution Agreement
This Amendment #1 is made and entered into as of March 17, 2008 by and between
Catalyst ScanSource, Inc. (“ScanSource”) and Aruba Networks, Inc. (“Aruba”), and
amends the Value Added Distributor Agreement dated June 4, 2007 (the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms in the Agreement.
RECITALS
     A. Aruba and ScanSource desire expand ScanSource’s stock rotation
privileges and revise the terms of the Agreement accordingly.
     B. In accordance with Section 8.12 of the Agreement, any change of the
Agreement may be amended only with the written consent of both parties.
     The parties agree as follows:

1.   A Section 4.1 of the Agreement is amended and restated as follows (new
language in bold):

4.1 Inventory Adjustment. ScanSource may return overstocked Products to Supplier
for a full credit of the price paid for such Products, provided that
(i) ScanSource submits to Supplier its notice to return Product (“RMA Request”)
within the ten (10) day period following each calendar quarters (ending
March 31st, June 30th, September 30th and December 31st); (ii) such credit does
not to exceed [***] percent ([***]%) of the net shipments to ScanSource during
the calendar quarter immediately preceding the date of ScanSource’s RMA Request
(excluding any shipments that are not made directly to ScanSource). Shipments of
Products being returned shall be new, unused and in original, sealed cartons.
ScanSource may only return Products which have been received into ScanSource’s
inventory during the previous four (4) fiscal quarters, and otherwise still
listed on Supplier’s Price List. All return shipments must be accompanied by an
inventory aging report showing when the Products were purchased. In addition,
through October 17, 2008 ScanSource may return an additional ten percent (10%)
of the net shipments received by ScanSource during the calendar quarter
immediately preceding the date of ScanSource’s RMA Request, provided such return
is accompanied by an equivalent value order for Aruba Products. Aruba may extend
the October 17, 2008 end date in its sole discretion. ScanSource may not return
product that was previously reported to Supplier as sold through to an end
customer via a PO or Point of Sale report. Consequently, returned product shall
not be returned from Customer’s inventory. Supplier shall credit ScanSource’s
account in the amount of the Return Credit. ScanSource may apply Return Credits
to any Supplier invoice. ScanSource shall pay for freight charges under this
section.

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2.   A new Section 5.8(f) is hereby added:

5.8 (f) Training Commitment. Two (2) individuals from ScanSource’s Tech support
organization will complete all of the Aruba online courses by April 1, 2008 and
two (2) individuals from ScanSource’s tech support organization will complete
ACMP certification training by May 1, 2008.

3.   Section 6.9 is hereby amended in its entirety as follows (new language in
bold):

6.9 ScanSource Reports. ScanSource shall make best efforts to provide Supplier
monthly sales out reports within two (2) days of the end of each month in the
format specified in Exhibit G. Information provided may include: date sales
activity occurred, internal product number (assigned by ScanSource), any Aruba
promotion codes whenever a rebate is included with the point of sale data, the
Customer name, description, state and zip-code of Customer’s location, unit cost
(ScanSource cost at quantity 1), quantity and extended cost (cost times
quantity). ScanSource will also provide Supplier with weekly sales forecast and
pipeline reports. Supplier agrees that any such information provided by
ScanSource shall be received and held by Supplier in strict confidence and shall
be used solely for sell through or compensation reporting information,
monitoring sales activities and forecasts. Supplier agrees that it will not use
this information to sell directly to those Customers.

4.   Exhibit G is hereby amended in its entirety as follows (new language in
bold):

Exhibit G
POS Report Format
reseller enduser name SIC code transaction type partid description Order
Quantity

5.   The fourth bullet point (Quarter #4) of Exhibit B (Pay for Performance
Model — Quarterly Incentive Program) is hereby deleted.   6.   Except as
provided herein, all other terms and conditions of the Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, Aruba and ScanSource have each caused this Amendment to be
executed by its duly authorized representative, as of the day and year first
above written.

              SCANSOURCE, INC.   ARUBA NETWORKS, INC.
 
           
By:
  /s/ Rich Long   By:   /s/ Alexa King
 
           
 
           
Print Name:
  Rich Long   Print Name:   Alexa King
 
           
 
           
Title:
  Director of Merchandising   Title:   General Counsel
 
           
 
           
Date:
  3/17/2008   Date:   3/17/08
 
           

 